United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 16-1034
                    ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                               Mark W. Jones

                  lllllllllllllllllllll Defendant - Appellant

                             State of Minnesota

                         lllllllllllllllllllll Defendant
                                 ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                      Submitted: November 23, 2016
                        Filed: December 1, 2016
                             [Unpublished]
                             ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Mark Jones appeals the district court’s1 adverse grant of summary judgment in
this action brought by the government to obtain a tax-liability judgment and an order
of sale on real property. After carefully reviewing the record, and the parties’
arguments on appeal, we conclude that the district court’s decision was proper. See
Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary
judgment reviewed de novo); In re Harker, 357 F.3d 846, 848-49 (8th Cir. 2004) (tax
assessments made by IRS are presumed correct and taxpayer bears burden to prove
by preponderance of evidence that assessment is erroneous); States v. Bierbrauer, 936
F.2d 373, 374 (8th Cir. 1991) (26 U.S.C. § 7403 authorizes federal district court to
order sale of property in which delinquent taxpayer has interest in order to satisfy
taxpayer’s debt). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-